Citation Nr: 1039812	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
service-connected atrial fibrillation, with mild mitral valve 
prolapse and regurgitation.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 
2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

On his February 2009 substantive appeal, the Veteran indicated 
that he wanted a Board hearing at his local RO; however, on an 
attached statement, the Veteran clarified that he wanted a local 
hearing with a Decision Review Officer (DRO).  Subsequently, 
however, the Veteran submitted a statement withdrawing his 
request for a DRO hearing and he also submitted a statement 
stating that he no longer wanted a Board hearing.  See statements 
submitted by the Veteran in April 2009 and March 2010.  The 
Board, then, finds that all due process has been satisfied with 
respect to the Veteran's right to a hearing.  


FINDING OF FACT

The competent evidence of record reflects that the Veteran's 
service-connected atrial fibrillation, with mild mitral valve 
prolapse and regurgitation, is manifested by no more than one 
episode of atrial fibrillation or other supraventricular 
tachycardia that has been documented by electrocardiogram or 
Holter monitor during any one year throughout the appeal period.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 10 
percent for service- connected atrial fibrillation, with mild 
mitral valve prolapse and regurgitation, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7099-7010 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for atrial fibrillation, with mild mitral 
valve prolapse and regurgitation, was established in May 2004, 
and the RO assigned a noncompensable disability rating pursuant 
to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7000, effective 
December 1, 2003.  

In December 2007, the Veteran filed a claim seeking an increased 
rating for his service-connected atrial fibrillation disability 
and, in a rating decision dated March 2008, the RO increased his 
disability rating to 10 percent under DC 7099-7010.  The Veteran 
did not withdraw his appeal following the award of the increased 
10 percent disability rating.  Therefore, the appeal continues.  
See AB v. Brown, 6 Vet. App. 35 (1993) (the Veteran will 
generally be presumed to be seeking the highest rating available, 
and it follows that a partial grant of an increased rating does 
not terminate an appeal).  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2010).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, staged ratings may be assigned 
where the symptomatology warrants different ratings for distinct 
time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 7099-7010 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded as the first two numbers of the 
most closely related body part and "99."  See 38 C.F.R. § 4.20 
(2010).  

The RO determined that the most closely analogous diagnostic code 
is 38 C.F.R. § 4.97, DC 7010, for supraventricular arrhythmias, 
which the Board agrees is the most analogous diagnostic code.   

Under DC 7010, a 10 percent rating is warranted for permanent 
atrial fibrillation (lone atrial fibrillation), or one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter monitor.  
A 30 percent rating is warranted for paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter monitor.  

Review of the evidence reveals that the Veteran has experienced 
irregular and somewhat rapid heartbeat since 1999.  Historically, 
the Veteran reported that his episodic increased heart rate 
occurred approximately two times a year but would self-convert to 
normal sinus rhythm within twelve hours.  He has also reported 
that he experiences feelings of anxiety with the episodes and 
that he is unable to complete activities of daily living or do 
strenuous exercise.  The evidence reflects that the Veteran has 
been diagnosed with paroxysmal atrial fibrillation and that he 
has been prescribed multiple medications to assist in controlling 
his symptoms.  See October 2003 VA examination report.  

During the pendency of this claim and appeal, the Veteran has 
reported that, despite being on medication, his episodes of 
atrial fibrillation have increased in frequency and severity such 
that he has more than 20 episodes per year, which last from five 
to six hours.  He has reported that his physicians have told him 
not to report to the emergency room when he experiences his 
episodes.  Instead, his physicians have instructed him to 
maintain a record of his atrial fibrillation episodes, which he 
has submitted in support of his claim and which documents 10 
episodes of atrial fibrillation in 2007.  See statements from 
Veteran, including personal diary and log of atrial fibrillation 
episodes dated April 2008 and February 2009.  

In evaluating this claim, the Board notes that the Veteran is 
competent to provide evidence and information regarding his 
symptoms.  While the Veteran is certainly competent to observe 
and report symptoms of increased or rapid heart rate, the Board 
notes that a diagnosis of atrial fibrillation requires medical 
documentation, as it involves an irregular heartbeat in the 
minute spaces of cardiac tissue.  See Dorland's Illustrated 
Medical Dictionary 121, 625 (28th ed. 1994).  Therefore, the 
Veteran's subjective report, via written statements and personal 
diaries/logs, of experiencing several episodes of atrial 
fibrillation is not considered competent medical evidence of 
episodic atrial fibrillation.  Instead, as noted, competent 
evidence of episodes of atrial fibrillation requires 
documentation by ECG or Holter monitor.  See 38 C.F.R. § 4.104, 
DC 5101.  

In evaluating the Veteran's claim under DC 7010, the Board finds 
that the evidentiary record contains competent evidence of only 
one episode of supraventricular tachycardia during the appeal 
period.  In December 2009, the Veteran presented to MedCare 
Express to treat and document the symptoms of tachycardia he was 
experiencing.  Two ECGs were conducted at that time, which 
revealed acute supraventricular tachycardia.  See private medical 
records dated December 2009.  

While one episode of supraventricular tachycardia is documented 
by an ECG in 2009, the preponderance of the evidence does not 
contain competent evidence that shows the Veteran has manifested 
more than four episodes of atrial fibrillation per year.  Indeed, 
the evidentiary record contains reports of echocardiograms (ECG 
or EKG) conducted throughout the appeal period, which document 
only normal sinus rhythm.  See VA outpatient treatment records 
dated November 2006 and March 2007; see also March 2009 VA 
outpatient treatment record.  Such facts not only do not support 
his claim, but actually provide negative evidence against this 
claim. 
  
The Board notes that an ECG was not conducted at the January 2008 
VA examination; however, the examiner noted that an EKG (ECG) 
conducted one month prior, in December 2007, was normal, except 
for sinus bradycardia, which is a slow heart beat.  See Dorland's 
Illustrated Medical Dictionary 223 (28th ed. 1994).  There is no 
additional evidence that shows episodes of atrial fibrillation 
were documented on Holter monitor, and the Veteran has reported 
that, because he wore a Holter monitor for one month over four 
years ago that confirmed atrial fibrillation, there is no need to 
wear it again.  See April 2008 statement from Veteran.  

In sum, the Board finds the preponderance of the evidence 
contains competent evidence of only one documented episode of 
atrial fibrillation or supraventricular tachycardia during 2009 
and the entire appeal period.  There is no competent evidence 
that shows the Veteran has experienced more than four episodes of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia during any one year during the appeal period.  In 
making this determination, the Board again notes that the 
Veteran's subjective reference to episodes of atrial fibrillation 
are outweighed by the objective testing of record, which is 
necessary to establish the occurrence of episodes of atrial 
fibrillation and/or other supraventricular tachycardia warranted 
for a higher disability rating.  The objective medical evidence 
of record does not reflect that the Veteran has manifested more 
than four episodes of atrial fibrillation and/or other 
supraventricular tachycardia during any year in the appeal period 
and, thus, a disability rating higher than 10 percent is not 
warranted under DC 7010.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful 
review of the available diagnostic codes and the medical evidence 
of record, the Board finds there are no other DCs that provide a 
basis to assign an evaluation higher than the 10 percent rating 
currently assigned.  In this regard, it is important for the 
Veteran to understand that the DCs are primarily designed to 
compensate veterans who have problems with limited industrial 
capacity (the ability to work).  While the Veteran may be having 
some problems associated with his service connected disability 
(for example, the ability to play tennis), this does not 
necessarily mean he has problems associated with the ability to 
work, or limits on his ability to work.  

In summary, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
grant of a disability rating in excess of 10 percent for service-
connected atrial fibrillation with mild mitral valve prolapsed 
and regurgitation, and the benefit-of-the-doubt is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2008 that fully addressed 
all required notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate his claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  The 
January 2008 letter also informed him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice has 
been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  In conjunction with 
this claim, the RO has obtained VA outpatient treatment records 
dated from 2005 to 2009, as well as all private medical records 
identified by the Veteran.  

In this regard, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In addition, the Veteran was also 
afforded a VA examination in January 2008, which was adequate to 
evaluate the current level of severity of his service-connected 
disability.  

It is therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  



ORDER

Entitlement to a disability rating in excess of 10 percent for 
service-connected atrial fibrillation, with mild mitral valve 
prolapse and regurgitation, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


